COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-15-00313-CV


RCC Heritage Glade, Ltd., RCP             §    From the 96th District Court
Heritage Glade, Ltd., and Richard A.
Myers                                     §    of Tarrant County (096-259032-12)

v.                                        §    December 29, 2016

Branch Banking & Trust Company            §    Opinion by Justice Sudderth



                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that appellants RCC Heritage Glade, Ltd., RCP

Heritage Glade, Ltd., and Richard A. Myers shall pay all of the costs of this

appeal, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By _/s/ Bonnie Sudderth_______________
                                          Justice Bonnie Sudderth